DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Claims 1 and 5-8 have been amended.  Claims 3-4 have been cancelled.  Claim 9 has been added.  Claims 1-2 and 5-9 are pending in the application.

Response to Amendment
Rejections under 35 USC § 103 of Claims 1-8 have been withdrawn in view of applicant’s amendments. 

Allowable Subject Matter
Claims 1-2 and 5-9 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Suzuki et al. (JP2016-187766A)-which is the closest prior art of record, discloses an exhaust gas purification apparatus for motor vehicles (see paragraph [0001]) comprising:
an exhaust gas purification catalyst (#100) comprising a substrate (#120) and a coat layer (#126) coated on the substrate comprising a microwave-absorbing material, a noble metal, and aluminum oxide (Al2O3) (see figure 1 and paragraphs [0007] and [0009]-[0010]; Suzuki discloses an exhaust gas purifying apparatus comprising a substrate coated with a catalytic material comprising magnetic oxide particles capable of absorbing microwaves and generating heat, and a catalyst-supporting coating material which includes a catalyst-carrying oxide such as alumina (Al2O3) and at least one of Pt, Pd and Rh, i.e. noble metal, supported on the catalyst-carrying oxide.); and
the microwave-absorbing material includes NiFe2O4 (see paragraph [0009]; Suzuki discloses wherein the catalyst material for microwave heating comprises a ferrite which may be Ni1-x Znx Fe2O4, wherein (x satisfies 0≤x<1)), 
the noble metal includes at least one metal selected from the group consisting of platinum (Pt), palladium (Pd), and rhodium (Rh) (see paragraph [0010]), and
contents of zinc oxide (ZnO) and copper(II) oxide (CuO) in the coat layer are 1% by weight or lower based on the total weight of the coat layer (see paragraph [0009]; Suzuki discloses wherein the catalyst material for microwave heating comprises a ferrite which may be Ni1-x Znx Fe2O4, wherein (x satisfies 0≤x<1). If x=0, then the contents of zinc oxide would be less than 1% by weight or lower based on the total weight of the coat layer.).
The differences between Suzuki and the instant invention is that Suzuki fails to disclose: (1) a microwave generating apparatus for heating the microwave-absorbing material located ahead of the exhaust gas purification catalyst with respect to an exhaust gas flow direction, (2) wherein the coat layer further contains cerium oxide-zirconium oxide composite oxide (CeO2-ZrO2) and nickel oxide (NiO), and (3) wherein the NiO content in the coat layer is sufficient and ZnO and CuO in the coat layer are limited to below a level sufficient to reduce deterioration and peeling of the coat layer. 
Hoki, Y. (JP2016-211516A)-which is considered the second closest prior art of record, discloses an exhaust gas purification system (#20) for an internal combustion engine which includes a housing (#23) disposed in an exhaust passage (#21), an exhaust purification catalyst (#24) disposed in the housing, and a microwave irradiation mechanism (#50), i.e. microwave-generating apparatus, disposed upstream of the exhaust purification catalyst with respect to an exhaust gas flow direction.  The exhaust purification catalyst comprises a carrier substrate containing a magnetic material capable of absorbing microwaves and a catalyst substance disposed on the carrier substrate for purifying exhaust gas.  The microwaves irradiated by the microwave irradiation mechanism are absorbed by the magnetic material to heat the exhaust purification 
The differences between Hoki and the instant invention is that Hoki fails to disclose: (1) wherein the coat layer further comprises aluminum oxide and nickel oxide (NiO), (2) wherein the NiO content in the coat layer is sufficient and ZnO and CuO in the coat layer are limited to below a level sufficient to reduce deterioration and peeling of the coat layer, and (3) contents of zinc oxide (ZnO) and copper (II) oxide (CuO) in the coat layer are 1% by weight or lower based on the total weight of the coat layer. 
Applicant discloses on paragraph [0015] of instant specification that: “…when an exhaust gas purification apparatus for motor vehicles comprising an exhaust gas purification catalyst heated by a microwave involves use of Ni-based ferrite as a microwave-absorbing material, peeling of a coat layer from the exhaust gas purification catalyst in the exhaust gas purification apparatus can be suppressed even in the changing atmosphere at 900°C or higher by refraining from use of zinc oxide (ZnO) and copper(II) oxide (CuO) as transition metal oxides, which react with aluminum oxide (AI2O3) contained in the coat layer, together with NiFe2O4. Furthermore, the present inventors also have discovered that deterioration in microwave absorbability of a 2-ZrO2) of the exhaust gas purification apparatus for motor vehicles.”
Applicant further discloses on paragraphs [0062]-[0064] of instant specification that: “When the coat layer contains NiO in addition to a microwave-absorbing material NiFe2O4, deterioration in the microwave absorbing capacity of the microwave-absorbing material NiFe2O4 at high temperature in the changing atmosphere when the coat layer further contains CeO2-ZrO2 can be suppressed….When the coat layer further contains CeO2-ZrO2, at high temperature in the changing atmosphere, Ni in NiFe2O4 that is present in the vicinity of CeO2-ZrO2 is slightly oxidized (but not so much as Ni shows a change in the valence) as the capacity of CeO2-ZrO2 to absorb and release oxygen is exerted. In NiFe2O4 having an inverse spinel structure, specifically, the spin direction of site A is antiparallel to that of site B, and such difference is a magnetic moment. When CeO2-ZrO2 is present in the vicinity of NiFe2O4 at high temperature in the changing atmosphere, oxygen released from CeO2-ZrO2 further oxidizes divalent Ni that is present in site B of NiFe2O4, and then a magnetic moment is decreased. As a result, the magnetic permeability and microwave absorbing capacity of NiFe2O4 are deteriorated.  When the coat layer further contains NiO, in contrast, NiO that is present in the vicinity of NiFe2O4 exerts effects of suppressing oxidation of Ni in NiFe2O4 by oxygen released from CeO2-ZrO2. As a result, deterioration in the magnetic permeability and microwave absorbing capacity of NiFe2O4 is suppressed at high temperature in the changing atmosphere.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774